604 N.E.2d 598 (1992)
Scott Willis YEAGER and Merlyn and Lorraine Yeager, Appellants, (Plaintiffs below)
v.
BLOOMINGTON OBSTETRICS AND GYNECOLOGY, INC., Dr. Walter Owens, Dr. William R. Anderson, Dr. Leland Matthews, and Dr. Brandt Ludlow, and Local Counsel of Women, Inc. d/b/a Bloomington Hospital, Appellees. (Defendants below)
No. 53S01-9212-CV-951.
Supreme Court of Indiana.
December 2, 1992.
*599 Vernon J. Petri, David Schalk, Indianapolis, for appellants.
Gary J. Clendening, J. Suzette Vandivier, Harrell, Clendening & Coyne, Bloomington, for appellees Bloomington Obstretics & Gynecology, Dr. Walter Owens, Dr. William R. Anderson, Dr. Leland Matthews, and Dr. Brandt Ludlow.
David J. Mallon, Jr., Gloria A. Aplin, Ice Miller Donadio & Ryan, Indianapolis, for appellee Local Counsel of Women d/b/a Bloomington Hosp.
KRAHULIK, Justice.
The defendants seek transfer after the Court of Appeals reversed summary judgments entered in their favor and held that Scott Yeager's proposed complaint be permitted to proceed before the medical review panel. Yeager v. Bloomington Obstetrics (1992), Ind. App., 585 N.E.2d 696. Defendants urge us to accept transfer in order to resolve the conflict that exists between that opinion and the Court of Appeals' opinion in Walker v. Rinck (1991), Ind. App., 566 N.E.2d 1088. For the reasons set forth in our opinion granting transfer in Walker v. Rinck (1992), Ind., 604 N.E.2d 591, we agree with the Court of Appeals' opinion rendered in this case.
Accordingly, we grant transfer, summarily affirm the opinion of the Court of Appeals, and remand this cause to the trial court with instructions that Scott Yeager's proposed complaint be permitted to proceed before the medical review panel.
DeBRULER, GIVAN and DICKSON, JJ., concur.
SHEPARD, C.J., dissents for reasons explained in his dissenting opinion in Walker v. Rinck.